

116 S3603 IS: Suppressing Looming Invasive Threats Harming Everglades Restoration Act
U.S. Senate
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3603IN THE SENATE OF THE UNITED STATESMay 5, 2020Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Resources Development Act of 1996 to require the South Florida Ecosystem Restoration Task Force to develop a priority list for reducing, mitigating, and controlling invasive species within the South Florida ecosystem, and for other purposes. 1.Short titleThis Act may be cited as the Suppressing Looming Invasive Threats Harming Everglades Restoration Act or the SLITHER Act.2.Invasive species risk assessment, prioritization, and managementSection 528(f)(2) of the Water Resources Development Act of 1996 (110 Stat. 3771) is amended—(1)by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively;(2)by inserting after subparagraph (H) the following:(I)shall, using existing amounts appropriated to the Task Force, develop and update, as appropriate, a priority list of invasive species that—(i)reflects an assessment of ecological risk that the listed invasive species represent populations of invasive plants and animals that—(I)are significantly impacting the structure and function of ecological communities, native species, or habitat within the South Florida ecosystem; or(II)demonstrate a strong potential to reduce, obscure, or otherwise alter key indicators used to measure Everglades restoration progress; and(ii)shall be used by the Task Force and agencies and entities represented on the Task Force to focus cooperative and collaborative efforts—(I)to guide applied research;(II)to develop innovative strategies and tools to facilitate improved management, control, or eradication of listed invasive species;(III)to implement specific management, control, or eradication activities at the appropriate periodicity and intensity necessary to reduce or neutralize the impacts of listed invasive species, to include the use of qualified skilled volunteers when appropriate; and(IV)to develop innovative strategies and tools to prevent future introductions of nonnative species;;(3)in subparagraph (J) (as so redesignated), by striking ecosystem and inserting ecosystem, including the activities described in subparagraph (I); and(4)in clause (i) of subparagraph (K) (as so redesignated), by inserting , including the priority list under subparagraph (I) and the activities described in that subparagraph after Task Force.